STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                   FILED
In re J.S.                                                                    December 10, 2020
                                                                                EDYTHE NASH GAISER, CLERK

No. 20-0432 (Randolph County 19-JA-178)                                         SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Mother M.S., by counsel Gregory R. Tingler, appeals the Circuit Court of
Randolph County’s March 31, 2020, order terminating her parental rights to J.S. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda, filed
a response in support of the circuit court’s order. The guardian ad litem (“guardian”), Melissa T.
Roman, filed a response on behalf of the child also in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in terminating her parental rights and denying
her post-termination visitation with the child.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        The DHHR filed a child abuse and neglect petition against petitioner with regard to her
three older children in 2006, which alleged that petitioner was addicted to drugs and exposed her
children to drug activity and drug addicts. Petitioner was granted an improvement period, which
she failed to successfully complete, and her parental rights to the older three children were
terminated. Petitioner subsequently gave birth to a fourth child, and a petition was filed against her




       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
with regard to the fourth child, raising the same allegations as the prior petition. Eventually,
petitioner voluntarily relinquished her parental rights to the fourth child in 2007. 2

        In December of 2019, the DHHR filed the instant child abuse and neglect petition against
petitioner with regard to her fifth child, J.S. The DHHR alleged that law enforcement officers went
to the home where petitioner was staying after receiving reports that the child had been crying for
two hours. The officers discovered J.S. in a room upstairs by himself within reach of
methamphetamine, marijuana, drug paraphernalia, and a loaded gun. Petitioner had left the child
with an inappropriate babysitter whose parental rights to her own child had been terminated. Upon
arriving at the home, petitioner was arrested and charged with possession with intent to distribute,
conspiracy, and child neglect. 3 Petitioner admitted to the investigating DHHR worker that she used
drugs and sold methamphetamine. In sum, the DHHR alleged that petitioner’s drug abuse was
pervasive, that she was unwilling or unable to perform parental duties, and that aggravated
circumstances existed due to the termination of her parental rights to her older children. Petitioner
waived her preliminary hearing.

        The circuit court held an adjudicatory hearing in February of 2020 wherein petitioner
stipulated to the allegations contained in the petition. Specifically, petitioner stipulated to prior
drug abuse and the termination of her parental rights to her older children, as well as current drug
abuse and a failure to provide appropriate supervision for J.S. The circuit court accepted
petitioner’s stipulation and adjudicated her as an abusing parent. Petitioner subsequently filed a
motion for a post-adjudicatory or post-dispositional improvement period.

        In March of 2020, the circuit court held a dispositional hearing. Petitioner expressed a
desire to relinquish her “guardianship” rights to the child, but the DHHR and the guardian opposed
her request. The DHHR moved the circuit court to terminate petitioner’s parental rights, arguing
that petitioner stipulated that aggravated circumstances existed due to her prior termination of
parental rights to her older children due to her drug abuse. The DHHR argued that petitioner
admitted to abusing J.S. in the same way as the older children, failed to demonstrate any change
in circumstances since the prior proceedings, and was unable to meaningfully participate in the
proceedings due to her incarceration.

        Petitioner testified, claiming that she demonstrated a substantial change in circumstances
since the prior proceeding by maintaining sobriety following her release from prison around 2014
and becoming employed as the kitchen lead at a local restaurant. However, petitioner admitted that
her period of sobriety did not last. After a few years, petitioner’s ex-husband became violent
toward her and they separated, leaving petitioner homeless. Petitioner eventually turned back to
drugs, which led to the instant petition’s filing. Petitioner testified that she would do whatever the
circuit court asked of her if she were granted an improvement period. However, when asked what
“kind of help” she needed, petitioner responded that she needed a more reliable and appropriate
babysitter. Petitioner also stated that if she were released from prison, she only knew of “maybe

       2
        Petitioner was sentenced to five years of incarceration due to drug-related charges at that
time. Petitioner was also arrested and sentenced to an unknown period of incarceration around
2014.
       3
           Petitioner remained incarcerated throughout the entirety of the proceedings below.
                                                  2
two people that [she] could go stay with that would be an acceptable place, but [she] ha[d not]
even bothered to ask.” On cross-examination, petitioner also denied that the child was found within
reach of a loaded gun and conceded that her circumstances at the time of the instant petition’s
filing were similar to those leading to the filing of the prior petitions against her.

        By order entered on March 31, 2020, the circuit court denied petitioner’s request for an
improvement period and terminated her parental rights to J.S. In support of its decision, the circuit
court noted that aggravated circumstances existed due to petitioner’s parental rights having been
terminated in prior proceedings. The circuit court found that petitioner had been granted an
improvement period in her prior proceedings, but that she failed to successfully complete the same.
While petitioner did have a period of stability and sobriety in the intervening time, she failed to
maintain that success as the situation that led to the instant petition’s filing involved essentially
the same conditions of abuse and neglect which led to the prior proceedings, namely drug use and
incarceration. Given petitioner’s incarceration and inability to demonstrate a substantial change in
her circumstances, the circuit court concluded that there was no reasonable likelihood that
petitioner could correct the conditions of abuse and neglect in the near future and that termination
of her parental rights was necessary for the child’s welfare. Petitioner appeals the dispositional
order terminating her parental rights. 4

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period, especially when she demonstrated a significant
change of circumstances since her prior proceedings in 2006 and 2007. Petitioner states that,
following her release from incarceration in 2009 or 2010, she remained addicted to drugs and was
incarcerated on new drug-related charges in 2014. Thereafter, petitioner “made the decision to get
herself clean from . . . drugs” and “requested placement at a half-way house.” Petitioner claims
that she “broke her cycle of addiction” and successfully completed two years of probation.


       4
         The proceedings regarding the father remain ongoing. The permanency plan for the child
is adoption by his foster family should reunification with the father not occur.
                                                  3
According to petitioner, while on probation, she became pregnant with J.S. and never failed a drug
screen while pregnant. Petitioner also found housing and employment during that time, becoming
the kitchen lead at a local restaurant. Petitioner states that she took “significant steps to remedy
the circumstances leading to her 2006 termination” but concedes that by the filing of the instant
petition her “circumstances placed her in a similar position.” She claims, however, that she has
proven that she is able and willing to provide for herself and her child.

        Pursuant to West Virginia Code § 49-4-604(b)(7)(C), the DHHR was not “required to make
reasonable efforts to preserve the family” because “the parental rights of [petitioner] to another
child [had] been terminated involuntarily.” Therefore, the DHHR was justified in not affording
petitioner services throughout the proceedings. However, petitioner’s prior termination of her
parental rights was not dispositive as to an improvement period. West Virginia Code § 49-4-
610(3)(B) provides that the circuit court may grant a parent a post-dispositional improvement
period when the parent “demonstrates, by clear and convincing evidence, that the [parent] is likely
to fully participate in the improvement period.” We have noted that “West Virginia law allows the
circuit court discretion in deciding whether to grant a parent an improvement period.” In re M.M.,
236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015). “Additionally, if a parent is unable to
demonstrate an ability to correct the underlying conditions of abuse and/or neglect in the near
future, termination of parental rights may proceed without the utilization of an improvement
period.” In re Charity H., 215 W. Va. 208, 216, 599 S.E.2d 631, 639 (2004).

         Here, petitioner fails to demonstrate that she was entitled to an improvement period. While
petitioner states that she demonstrated the ability to improve her parenting skills, she relies on a
short period of time between 2014 and 2019 wherein she briefly maintained sobriety, housing, and
employment. However, the record is clear that petitioner was abusing and selling drugs and was
homeless at the time of the instant petition’s filing. As such, petitioner’s reliance on these short
instances of stability in her life is misplaced and unpersuasive. Moreover, petitioner was
incarcerated for the entirety of the underlying proceedings and, thus, was unable to participate in
any sort of improvement period. Although petitioner now claims that she has been released from
incarceration and her charges dismissed, the circuit court was not privy to this information at the
time of disposition as petitioner testified that she did not know of a projected release date. Lastly,
petitioner failed to truly acknowledge the gravity of her actions in this case. While petitioner
testified that she was a drug addict in need of help, she claimed she merely needed a reliable
babysitter, denied knowledge of firearms in the home, and blamed the child’s crying for two hours
on behavioral issues. We have previously found that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citing to Charity H., 215 W.Va.
at 217, 599 S.E.2d at 640). Clearly, petitioner failed to truly grasp the extent of her abuse and
neglect of the child. The evidence set forth above is sufficient to deny petitioner’s motion for an
improvement period, and we find no error in the proceedings below.

                                                  4
        We likewise find no error in the circuit court’s termination of petitioner’s parental rights.
West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental rights
upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected in the near future” and that termination is necessary for the child’s welfare.
West Virginia Code § 49-4-604(d) provides that a situation in which there is “[n]o reasonable
likelihood that [the] conditions of neglect or abuse can be substantially corrected” includes when
the abusing parent has “demonstrated an inadequate capacity to solve the problems of abuse or
neglect on their own or with help.” Moreover, “the legislature has reduced the minimum threshold
of evidence necessary for termination where” the parent’s parental rights to another child have
been terminated involuntarily. In re Kyiah P., 213 W. Va. 424, 427, 582 S.E.2d 871, 874 (2003)
(quoting Syl. Pt. 2, In the Matter of George Glen B., 205 W. Va. 435, 437, 518 S.E.2d 863, 865
(1999)); see also W. Va. Code § 49-4-605(a) (outlining factors under which the DHHR must seek
termination of a parent’s parental rights).

        The evidence supports a finding that there was no reasonable likelihood that petitioner
could correct the conditions of abuse and neglect in the near future. Petitioner was provided at
least one improvement period in her prior proceedings in 2006 through 2007 but failed to remedy
the conditions of abuse and neglect, resulting in the termination of her parental rights to three older
children and the subsequent voluntary relinquishment of her parental rights to a fourth child.
Petitioner was sentenced to incarceration for drug-related criminal charges and, by her own
admission, left prison still addicted to drugs. Petitioner also admitted that she was incarcerated
again on drug-related charges in 2014. While petitioner briefly improved her situation, she
regressed into drug abuse and selling drugs at the time of the instant petition’s filing. Petitioner
was once again incarcerated and remained so throughout the entirety of the proceedings, unable to
address the conditions of abuse. Accordingly, petitioner demonstrated an inadequate capacity to
solve the problems of abuse and neglect on her own or with help. To the extent petitioner claims
the circuit court should have imposed a less-restrictive alternative to the termination of her parental
rights, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Given the “reduced . . . threshold
of evidence necessary for termination” in this case, we find no error in the circuit court terminating
petitioner’s parental rights to the child. Kyiah P., 213 W. Va. at 427, 582 S.E.2d at 874.

        Petitioner also argues that the circuit court erred in denying her post-termination visitation
with the child. While petitioner acknowledges that the child is not of an age or maturity to express
his desires, she claims that she has been his only caretaker and that he has special needs, which
warrants granting her post-termination visitation. Further, petitioner claims that although she was

                                                  5
incarcerated at the time of the dispositional hearing, she has since been released and is able to
participate in visitation.

       This Court has previously held that

                [w]hen parental rights are terminated due to neglect or abuse, the circuit
       court may nevertheless in appropriate cases consider whether continued visitation
       or other contact with the abusing parent is in the best interest of the child. Among
       other things, the circuit court should consider whether a close emotional bond has
       been established between parent and child and the child’s wishes, if he or she is of
       appropriate maturity to make such request. The evidence must indicate that such
       visitation or continued contact would not be detrimental to the child’s well being
       and would be in the child’s best interest.

Syl. Pt. 5, In re Christina L., 194 W. Va. 446, 460 S.E.2d 692 (1995). At the time of the
dispositional hearing, petitioner had failed to remedy the conditions of abuse and neglect.
Moreover, at the time of the dispositional hearing, petitioner was unable to participate in visits
with the child due to her incarceration and did not have an anticipated release date. Given these
circumstances, we find no error in the circuit court’s decision to deny petitioner post-termination
visitation.

        Lastly, because the proceedings regarding the father remain ongoing, this Court reminds
the circuit court of its duty to establish permanency for the child. Rule 39(b) of the Rules of
Procedure for Child Abuse and Neglect Proceedings requires:
       At least once every three months until permanent placement is achieved as defined
       in Rule 6, the court shall conduct a permanent placement review conference,
       requiring the multidisciplinary treatment team to attend and report as to progress
       and development in the case, for the purpose of reviewing the progress in the
       permanent placement of the child.

Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the child
within twelve months of the date of the dispositional order. As this Court has stated,

                [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules
       of Procedure[] for Child Abuse and Neglect Proceedings for permanent placement
       of an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(b)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds

                                                 6
       that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

       For the foregoing reasons, we find no error in the decision of the circuit court, and its March
31, 2020, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  7